       Case 1:18-cv-01077-KG-JFR Document 145 Filed 09/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LEON HUNT, as Personal Representative
of the Estate of John Paul O’Neal, deceased, et al.,

               Plaintiffs,

v.                                                                No. CV 18-1077 KG/JFR

JUST IN TIME CARGO, INC., et al,

               Defendants.

                ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

MONDAY, SEPTEMBER 27, 2021, AT 10:00 a.m. Counsel shall call the AT&T conference

line at 1-888-398-2342, using access code 9614892, to be connected to the proceedings.




                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE
